UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2005



MILTON MCCRAY,

                                              Plaintiff - Appellant,

          versus

AMERICA ONLINE,

                                              Defendant - Appellee,
          and

NETMARKET; CREDIT ALERT; AUTOVANTAGE,

                                                          Defendants.

Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
03-3616-JFM)


Submitted:   November 18, 2004          Decided:    November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Milton McCray, Appellant Pro Se.            Jonathan Todd Blank,
MCGUIREWOODS, L.L.P., Baltimore, Maryland; William Harrison Baxter,
II, MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:
          Milton McCray appeals the district court’s order granting

summary judgment in favor of Defendants in this civil action and

the court’s order denying his motion filed under Fed. R. Civ. P.

59(e).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See McCray v. Am. Online, No. CA-03-3616-JFM (D. Md.

June 17, 2004; July 8, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -